--------------------------------------------------------------------------------


Exhibit 10.1


THERAGENICS CORPORATION
INCENTIVE STOCK OPTION AWARD




THIS AWARD is made as of the Grant Date, by THERAGENICS CORPORATION (the
“Company”) to NAME (the “Optionee”), subject to acceptance by the Optionee.


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
an incentive stock option (the “Option”), as described below, to purchase the
Option Shares.


 
 
A.
Grant Date: February 19, 2008.
 
   
 
B.
Type of Option:  Incentive Stock Option.         C. Plan (under which Option is
granted):  Theragenics Corporation 2006 Stock Incentive Plan.         D. Option
Shares:  All or any part of NUMBER shares of the Company’s $.01 par value common
stock (the “Common Stock”).         E. Exercise Price:  $3.79 per share, which
is 100% of the fair market value of the Common Stock on the Grant Date or 110%
of the fair market value if Optionee is an Over 10% Owner.         F. Option
Period:   Subject to the attached terms and conditions, the Option may be
exercised during the Option Period which

    commences on the Grant Date and ends no later than at the close of business
on the tenth (10th) anniversary of the Grant Date or fifth (5th) anniversary of
the Grant Date if Optionee is an Over 10% Owner, provided that the Option may be
exercised as to no more than the vested Option Shares, determined pursuant to
the Vesting Schedule.  Note that other restrictions to exercising the Option, as
described in the attached Terms and Conditions, may apply.

        G.  Vesting Schedule:  The Option shall become vested in accordance with
the following vesting schedule:      

 
       
 
Years of Service 
Number of Option
Percentage of Option
After Grant Date 
Shares Vested 
Shares Vested
     
1
X shares 
25%
2
X shares 
50%
3
X shares 
75%
4
X shares 
100%
     

 
The Optionee shall receive a year of service as of each anniversary of the Grant
Date; provided that, the Optionee has not had a Termination of Employment before
such anniversary.


Any portion of the Option Shares that have not become vested in accordance with
the foregoing schedule shall become vested on the first to occur of the
following: (1) the date of the Optionee’s Termination of Employment due to death
or Disability; (2) the date of the Optionee’s retirement (i.e., voluntary
resignation) upon or after age 65; or (3) the date of a Change in
Control.  Notwithstanding the foregoing, any Option Shares that have not become
vested as of the date of the Optionee’s Termination of Employment shall be
forfeited.



--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.


 




 

  THERAGENICS CORPORATION    

 

          By:               Title:                                              
Accepted:                                       NAME    

 
 
 
2

--------------------------------------------------------------------------------




TERMS AND CONDITIONS
TO THE
THERAGENICS CORPORATION 1995 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AWARD




1.           Exercise of Option.  Subject to the provisions provided herein or
in the Award made pursuant to the Theragenics 2006 Stock Incentive Plan:
 
              (a)           The Option may be exercised with respect to all or
any portion of the vested Option Shares at any time during the Option Period by
the delivery to the Company, at its principal place of business, of (i) a
written notice of exercise in substantially the form attached hereto as Exhibit
1, which shall be actually delivered to and reviewed by the Company prior to the
date upon which Optionee desires to exercise of all or any portion of the Option
and (ii) payment to the Company of the Exercise Price multiplied by the number
of shares being purchased (the “Purchase Price”) in the manner provided in
Subsection (b).  Upon acceptance of such notice and receipt of payment in full
of the Purchase Price and withholding liability, the Company shall cause to be
issued a certificate representing the Option Shares purchased.
 
                              (b)           The Purchase Price shall be paid in
full upon the exercise of an Option and no Option Shares shall be issued or
delivered until full payment therefor has been made.  Payment of the Purchase
Price for all Option Shares purchased pursuant to the exercise of an Option
shall be made in cash, certified check, or, alternatively, as follows:
 
                                              (i)           by delivery to the
Company of a number of shares of Common Stock which have been owned by the
Optionee for at least six months prior to the date of the Option’s exercise,
having a Fair Market Value, as determined under the Plan, on the date of
exercise either equal to the Purchase Price or in combination with cash to equal
the Purchase Price; or
 
                                              (ii)           by receipt of the
Purchase Price in cash from a broker, dealer or other “creditor” as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System
following delivery by the Optionee to the Committee (defined in the Plan) of
instructions in a form acceptable to the Committee regarding delivery to such
broker, dealer or other creditor of that number of Option Shares with respect to
which the Option is exercised.


2.           Exercise Price.  The exercise price for each Option Share shall be
$3.79, subject to adjustment as set forth in Section 7 below (the “Exercise
Price”).


3.           Withholding.  This tax withholding section will apply only if all
or a portion of the Option is not or ceases to be an “Incentive Stock Option”
under Section 422 of the Internal Revenue Code when it is exercised.  Otherwise,
it does not apply.  The Optionee must satisfy his federal, state and local, if
any, withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash,
(ii) by electing, irrevocably and in writing in substantially the form attached
hereto as Exhibit 2 (a “Withholding Election”), to have the actual number of
shares of Common Stock issuable upon exercise reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
the Common Stock as of the date the Option is exercised, is sufficient to
satisfy the amount of withholding tax; or (iii) by any combination of the
above.  Optionee may make a Withholding Election only if the following
conditions are met:
 
                              (a)           the Withholding Election is made by
executing and delivering to the Company a properly completed Notice of
Withholding Election in substantially the form of Exhibit 2 attached hereto;
 
                              (b)           the Withholding Election is
delivered to the Company sufficiently in advance of the date on which the amount
of tax required to be withheld is determined (the “Tax Date”) as the Committee
under the Plan (the “Committee”) determines is necessary or appropriate to
satisfy the conditions of the exemptions provided under Rule 16b-3 promulgated
under the Securities Exchange Act of 1934 (the “1934 Act”);

 
1

--------------------------------------------------------------------------------

 

 
 
                              (c)           any Withholding Election is
irrevocably given in a manner that satisfies the requirements of the exemption
provided under Rule 16b-3 promulgated under the 1934 Act; and
 
                              (d)           if the Optionee is considered by the
Committee not to be subject to Section 16 of the 1934 Act, the Withholding
Election is made no later than the Tax Date.


Notwithstanding anything to the contrary herein, the Committee may in its sole
discretion disapprove and give no effect to any Withholding Election.


4.           Term and Termination of Option.  The Option shall terminate on the
earliest of (i) the last day of the Option Period, (ii) as of the time of the
Optionee’s Termination of Employment by Optionee without the Company’s written
consent, unless such Termination of Employment is due to the death or Disability
or retirement (i.e., voluntary resignation) upon or after reaching age 65, (iii)
one year following the date of the Optionee’s Termination of Employment by
Optionee with the Company’s written consent or due to retirement (i.e.,
voluntary resignation) upon or after reaching age 65, (iv) one year following
the date of the Optionee’s Termination of Employment by the Company or a
Subsidiary, unless such Termination of Employment is due to Cause, (v) one year
following the date of the Optionee’s Termination of Employment with the Company
or a Subsidiary due to the Optionee’s death or Disability, (vi) as of the time
of the Optionee’s Termination of Employment by the Company or a Subsidiary for
Cause, or (vii) as of the time any provision of Section 9 hereof applies.  Upon
the expiration of the Option Period, this Option and all unexercised rights
granted to Optionee hereunder shall terminate, and thereafter be null and void.


5.           Rights as Shareholder.  Until the stock certificates reflecting the
Option Shares accruing to the Optionee upon exercise of the Option are issued to
the Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares.  The Company shall make no adjustment for any dividends or
distribu­tions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or this Award otherwise provides.


6.           Restriction on Transfer of Option.  The Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution, and,
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his Disability, by his legal representative) and after his
death, only by the legal representative of the Optionee’s estate.


7.           Changes in Capitalization; Merger; Reorganization.
 
                              (a)             The number of Option Shares and
the Exercise Price shall be proportionately adjusted for nonreciprocal
transactions between the Company and the holders of capital stock of the Company
that causes the per share value of the shares of Common Stock underlying the
Option to change, such as a stock dividend, stock split, spinoff, rights
offering, or recapitalization through a large, nonrecurring cash dividend (each,
an “Equity Restructuring”).
 
                              (b)             In the event of a merger,
consolidation, extraordinary dividend, sale of substantially all of the
Company’s assets or other material change in the capital structure of the
Company, or a tender offer for shares of Common Stock, or a Change in Control,
that in each case is not an “Equity Restructuring,” the Committee shall take
such action to make such adjustments in the Option or the terms of this Award as
the Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Option, with a corresponding adjustment in the
Exercise Price, substituting a new option to replace the Option, accelerating
the termination of the Option Period or terminating the Option in consideration
of a cash payment to the Optionee in an amount equal to the excess of the then
Fair Market Value of the Option Shares over the aggregate Exercise Price of the
Option Shares. Any determination made by the Committee pursuant to this Section
7(b) will be final and binding on the Optionee.  Any action taken by the
Committee need not treat all Optionees equally.

 
2

--------------------------------------------------------------------------------

 

 
                              (c)   The existence of the Plan and this Award
shall not affect in any way the right or power of the Company to make or
authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding.


8.           Special Limitation on Exercise.  Any exercise of the Option is
subject to the condition that if at any time the Committee, in its discretion,
shall determine that the listing, registration or qualification of the shares
covered by the Option upon any securities exchange or under any state or federal
law is necessary or desirable as a condition of or in connection with the
delivery of shares thereunder, the delivery of any or all shares pursuant to the
Option may be withheld unless and until such listing, registration or
qualification shall have been effected.  The Optionee shall deliver to the
Company, prior to the exercise of the Option, such information, representations
and warranties as the Company may reasonably request in order for the Company to
be able to satisfy itself that the Option Shares being acquired are in
accordance with the terms of an applicable exemption from the securities
registration requirements of applicable federal and state securities laws.


9.           Termination of Option.  In the event the Optionee breaches any
provision of an agreement with the Company or a Subsidiary, which provision
relates to a requirement that the Optionee not disclose confidential information
or trade secrets or that the Optionee refrain from competing with the Company or
a Subsidiary or soliciting its employees or customers, this Option shall be
immediately terminated.  In addition, the Option shall be immediately terminated
if Optionee, during the term of employment with the Company or a Subsidiary, or
for a period of one year thereafter, directly or indirectly:
 
                              (a)           on Optionee’s own behalf or on
behalf of any other person or entity, solicits, contacts, calls upon,
communicates with, or attempts to communicate with any person or entity who was
a customer of the Company, or a customer of any entity to whom the Company sells
products or provides services, at any time within two (2) years preceding the
applicable time, or any representative of any such customer, with the intent or
purpose of selling or providing of any product or service competitive with any
product or service sold or under development by the Company during the period of
two (2) years preceding the applicable time and which is still being offered by
or is still under the development by the Company;
 
                              (b)           employs or attempts to employ or
assist anyone else in employing in any business organization of whatever form
engaged, either directly or indirectly, in any business enterprise which is the
same as, or substantially the same as the Business of the Company, any person
who, at any time within two (2) years preceding the applicable time, was, is or
shall be an employee of the Company (whether or not such employment is full-time
or is pursuant to a written contract with the Company); or
 
                              (c)           provides services to any business
organization of whatever form engaged, either directly or indirectly, in any
business enterprise which is the same as, or substantially the same as, the
Business of the Company.


10.         Legend on Stock Certificates.  Certificates evidencing the Option
Shares, to the extent appropriate at the time, shall have noted conspicuously on
the certificates a legend intended to give all persons full notice of the
existence of the conditions, restrictions, rights and obligations set forth in
this Award and in the Plan.


11.         Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Georgia; provided, however, no
option may be exercised except, in the reasonable judgment of the Board of
Directors, in compliance with exemptions under applicable state securities laws
of the state in which the Optionee resides, and/or any other applicable
securities laws.


12.         Successors.  This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and permitted assigns of
the parties.

 
3

--------------------------------------------------------------------------------

 

                13.        Notice.  Except as otherwise specified herein, all
notices and other communications under this Award shall be in writing and shall
be deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the
recipient.  Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.


14.         Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


15.         Entire Agreement.  Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the
parties.  This Award may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.


16.         Violation.  Any transfer, pledge, sale, assignment, or hypothecation
of the Option or any portion thereof shall be a violation of the terms of this
Award and shall be void and without effect.


17.         Headings and Capitalized Terms.  Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Award.  Capitalized terms used, but not defined, in this Award shall be given
the meaning ascribed to them in the Plan.


18.         Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.


19.         Right to Continued Employment.  Neither the establishment of the
Plan nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment.


20.         Definitions:
 
              “Business of the Company” means any business that involves the
manufacture, production, sale, marketing, promotion, exploitation, development
and distribution of wound closure medical devices (including but not limited to
sutures, cassettes, and glues), cardiac pacing cables, brachytherapy needles,
brachytherapy seed spacers, brachytherapy sleeves, palladium-103, temporary or
permanently implantable devices for use in the treatment of cancer, restenosis
or macular degeneration, the manufacture, sale, and distribution of vascular
access devices, or other medical products manufactured or sold by the Company or
any of its Affiliates, but only to the extent that such devices and products are
the same as or similar to a product manufactured, produced, sold, marketed,
promoted, exploited, developed or distributed by the Company or any of its
Affiliates at any time during the period of the Recipient’s employment with the
Company or an Affiliate, or is in an active state of development by the Company
or any of its Affiliates as evidenced by establishment of a design history file
at any time during the period of the Recipient’s employment by the Company or an
Affiliate.
 
              “Cause” shall have the meaning set forth in the employment
agreement then in effect between the Recipient and the Company or, if there is
none, then Cause shall mean the occurrence of any of the following events:
(i) willful and continued failure (other than such failure resulting from his
incapacity during physical or mental illness) by the Recipient to substantially
perform his duties with the Company or an Affiliate; (ii) conduct by the
Recipient that amounts to willful misconduct or gross negligence; (iii) any act
by the Recipient of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against the Company or an Affiliate; (iv) commission by the Recipient of
a felony or any other crime involving dishonesty; or (v) illegal use by the
Recipient of alcohol or drugs.

 
4

--------------------------------------------------------------------------------

 

“Change in Control” means any one of the following events which occurs following
the Grant Date:


(a)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of the corporation where such acquisition causes such person to own
thirty-five percent (35%) or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (1), the following acquisitions
shall not be deemed to result in a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (i), (ii) and (iii) of Subsection (3) below; and provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds thirty-five percent (35%) as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own thirty-five percent (35%) or more of the Outstanding Company
Voting Securities; or


(b)           individuals who as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


(c)           the approval by the shareholders of the Company of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Voting Securities, (ii) no Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 
5

--------------------------------------------------------------------------------

 



(d)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Recipient participates in a capacity other than in his capacity as an
employee of the Company or an Affiliate.





 
6

--------------------------------------------------------------------------------

 

EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
THERAGENICS CORPORATION






Date: _______________________                                          


Theragenics Corporation
Attn:  Chief Financial Officer
5302 Bristol Industrial Way
Buford, Georgia 30518


Re:  Exercise of Incentive Stock Option


Gentlemen:


Subject to acceptance hereof in writing by Theragenics Corporation (the
“Company”) pursuant to the provisions of the Theragenics Corporation 2006 Stock
Incentive Plan, I hereby give prior notice of my election to exercise options
granted to me to purchase ________ shares of the common stock of the Company
(the “Common Stock”) under the Incentive Stock Option Award (the “Award”)
pursuant to the Theragenics Corporation 2006 Stock Incentive Plan dated as of
February 19, 2008.  The purchase shall take place as of ______________ (the
“Exercise Date”).


 

  On or before the Exercise Date, I will pay the applicable purchase price as
follows:  

 
 
[ ]
by delivery of cash or a certified check for $____________  for the full
purchase price payable to the order of Theragenics Corporation.



 
[ ]
by delivery of a certified check for $ ____________  payable to the order of
Theragenics Corporation representing a portion of the purchase price with the
balance to consist of shares of Common Stock that I have owned for at least six
months and that are represented by a stock certificate I will surrender to the
Company with my endorsement.  If the number of shares of Common Stock
represented by such stock certificate exceed the number to be applied against
the purchase price, I understand that a new stock certificate will be issued to
me reflecting the excess number of shares.



 
[ ]
by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price.  If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.



 
[ ]
by delivery of the purchase price by  ________________ , a broker, dealer or
other “creditor” as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System.  I hereby authorize the Company to issue a stock
certificate in number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.



The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid in cash or by certified
check on or before the Exercise Date, or will be satisfied in the manner
provided in the Withholding Election previously tendered or (if I am no longer a
Section 16(b) reporting person) to be tendered to the Company no later than the
indicated date of purchase.
 
As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.

 
Exhibit 1 – Page  1 of 3


 
 

--------------------------------------------------------------------------------

 



If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:


The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions.  The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available.  The Company is under no obligation to act in any manner so as to
make Rule 144 available with respect to the Common Stock;


I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records.  I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company.  I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs.  I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;

Exhibit 1 – Page  2 of 3


 
 

--------------------------------------------------------------------------------

 

I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and


The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award.  Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representa­tions, warranties and covenants made herein shall be true and correct
at that time.


I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.


Very truly yours,




 
 
NAME               AGREED TO AND ACCEPTED:                                
THERAGENICS CORPORATION                              
By:                                                                            
            Title:                                                              
              Number of Shares      
Exercised:                                                                   
Number of Shares      
Remaining:                                                   
Date:                                                                    

 



Exhibit 1 – Page  3 of 3


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
THERAGENICS CORPORATION
2006 STOCK INCENTIVE PLAN


 

 
TO: 
Stock Plan Administrator                 FROM:  NAME                 RE: 
Withholding Election              

 
Tax withholding only applies if all or any portion of your Option is not, or
ceases to be, an incentive stock option entitled to special tax benefits under
the federal tax law.  You should file this form only if you wish to have the
required tax withholding satisfied by reducing the number of shares you will
receive upon issuance of your stock option.  If you tender cash to the company
to satisfy the required tax withholding, do not file this form.


 

  The election relates to the Option identified in Paragraph 3 below.  I hereby
certify that:  



 
(1)
My correct name and social security number and my current address are set forth
at the end of this document.



 
(2)
I am (check one, whichever is applicable).

 


 

  [  ]  the original recipient of the Option.             [  ] the legal
representative of the estate of the original recipient of the Option.          
  [  ]  a legatee of the original recipient of the Option.             [  ] the
legal guardian of the original recipient of the Option.  


 
 
(3)
The Option pursuant to which this election relates was issued under the
Theragenics Corporation 2006 Stock Incentive Plan (the “Plan”) in the name of
NAME for the purchase of a total of _____________ shares of the common stock of
the Company.  This election relates to __________________ shares of  the common
stock of the Company issuable upon exercise of the Option (the “Common Stock”),
provided that the numbers set forth above shall be deemed changed as appropriate
to reflect the applicable Plan provisions.

 
 
(4)
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect to have certain of the shares issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.



 
(5)
The shares to be withheld shall have, as of the Tax Date applicable to the
exercise, a fair market value equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.



 
(6)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the plan.


Exhibit 2 – Page 1 of 2


 
 

--------------------------------------------------------------------------------

 

 
 
(7)
I understand that this Withholding Election may not be revised, amended or
revoked by me (except in a manner that satisfies the requirements of the
exemption provided under rule 16b-3 promulgated under the Securities and
Exchange Act of 1934).

 
 
(8)
I further understand that the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above.



 
(9)
The plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been
met.  Capitalized terms used in this Notice of Withholding Election without
definition shall have the meanings given to them in the Plan.





 

Dated:                                                                 
Signature                       NAME       Name (Printed)                      
Street Address                       City, State, Zip Code    

 
 

 

Exhibit 2 – Page  2 of 2


 
 

--------------------------------------------------------------------------------

 
